ALMB 3 (Rev 12/17)




                                                           United States Bankruptcy Court
                                                             Middle District of Alabama



    IN RE: Nikisha Lashunda Gamble                                                                         [st14[s]


                                        Debtor(s)


                                                                       CHAPTER 13 PLAN
                                                                      Date        4/19/2019

                                                                        Check If Amended Plan

     1. NOTICES
        1.1. Creditor Notices

        CREDITORS RIGHTS WILL BE AFFECTED BY THIS PLAN. You should carefully read this and other documents sent to you, and
        discuss them with your attorney.

        TO FILE AN OBJECTION TO CONFIRMATION. An objection to confirmation must be filed not later than seven days prior to the
        date fixed for the confirmation hearing. The document must state with particularity the grounds for the objection.

        PROOFS OF CLAIM. Creditors must file a timely proof of claim to be paid under this plan. Confirmation of this plan does not bar the
        debtor, trustee, or a party in interest from objecting to a claim. Confirmation of this plan does not constitute the allowance or
        disallowance of the amount of the creditors claim, but it does control how the claim will be paid under the plan.

                    A limit on the amount of a secured claim which may result in a partial payment or no
        1.1.1       payment at all to the secured creditor, set out in paragraph 5.1. If the Included box is            Included    1Not Included
                                                                                                                                   V1
                    checked, the plan must be served on the affected creditor. Rule 3012, F.R. Bankr. P.
                    Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,
        1.1.2       set out in paragraph 6. If the Included box is checked, the plan must be served on the
                    affected creditor. Rule 4003, F.R. Bankr. P.
                                                                                                                        Included
                                                                                                                                   FV1   Not Included


        1.1.3       Nonstandard provisions, set out in paragraph 17.                                                    Included
                                                                                                                                   z     Not Included



     2. PAYMENT AND LENGTH OF PLAN

        Debtor shall pay              $155.00          per week                   to the chapter 13 trustee beginning

       The length of the plan is              60        months. Other payment provisions:




     3. FILING FEES

       The filing fee as prescribed by Local Rule 1006-1 shall be paid as follows:

        J       Filing fee paid in full directly to the clerk of court with the petition.

       O        Filing fee is being paid in installments directly to the clerk of court.

       E        Filing fee is being paid in installments through this plan as follows:
                 Total filing fee:                                                                          $310.00
                  Initial installment paid with filing of petition:                                           $65.00
                  Remaining balance to be paid through the chapter 13 plan:                                 $245.00




                                                                                Pagel of4

                   Case 19-31063                Doc 7         Filed 04/19/19            Entered 04/19/19 14:14:54              Desc Main
                                                                 Document               Page 1 of 4
ALMB 3 (Rev 12/17)




    4. ATTORNEY'S FEES FOR DEBTOR'S BANKRUPTCY COUNSEL

       The following attorney's fees shall be paid through the debtor's plan payments:
       Total attorney fee:                                                                          $3,500.00
       Amount paid by the debtor directly to attorney prior to filing:
       Net attorney fee being paid through the chapter 13 plan disbursements:                          $3,500.00


    S. SECURED CLAIMS

       5.1 SECURED CLAIMS PAID THROUGH THE TRUSTEE WHERE PLAN LIMITS VALUE OF COLLATERAL


           RI        None.



       5.2 SECURED CLAIMS PAID THROUGH THE TRUSTEE WHERE VALUE IS NOT MODIFIED
           The claims listed below were either (1) incurred within 910 days before the petition date and secured by a purchase money
           security interest in a motor vehicle acquired for the personal use of the debtor, or (2) incurred within 365 days of the petition
           date and secured by a purchase money security interest in any other thing of value. The debtor proposes that the trustee make
           adequate protection payments prior to the confirmation of this plan pursuant to 11 U.S.C. § 1326(a)(1)to the following creditors
            indicated below holding a purchase money security interest in personal property. Only those creditors entitled to ii U.S.C. §
            1326(a)(1) adequate protection payments will receive pre-confirmation payments through the debtor's payments to the trustee.
           The trustee shall commence making such payments to creditors holding allowed claims secured by an interest in personal
            property consistent with the trustee's distribution process and only after the timely filing of proofs of claim by such creditors. The
           trustee shall receive the percentage fee fixed under 28 U.S.C. § 586(e) on all adequate protection payments. Pre-confirmation
            adequate protection payments shall be applied to the principal of the creditor's claim, upon confirmation of this plan, all secured
            creditors will receive adequate protection payments as set out below along with the payment of the debtor's attorney's fees. At
            such time as the debtor's attorney's fees have been paid in full, creditors' claims shall be paid the specified monthly plan
            payments on the terms and conditions listed below as required under 11 U.S.C. § 1325(a)(5). claims being paid under this
            section of the plan will not be affected by 11 U.S.C. § 506 and will be paid pursuant to ii U.S.C. § 1325(a)(5).

                                                                                                                       §1326
                                                                                                                        PMSI                Specifi
                                                                         I    Amount of                                         Adeq Prot
                        Creditor              Collateral Description                      Collateral Value Interest     Adoq                 Month]
                                                                                Debt                         Rate                 Pyrnt
                                                                                                                        Prot?                Paymoi
                                                                                                                       Yes/No

             WI Credit, Inc.                                                              $18,675.00        15.75 %   fres      $190.11'    $490.00




      6. LIEN AVOIDANCE


         RI     None.


         SURRENDERED PROPERTY
         The debtor surrenders the following collateral. Upon confirmation, the automatic stay (including the co-debtor stay) is lifted as to
         surrendered collateral. Any secured claim submitted by such creditor will receive no distribution under this plan until an amended
         proof of claim reflecting any deficiency balance remaining following surrender, if applicable, is filed by such creditor.




    5
      8. CURING DEFAULTS
          Pursuant to ii U.S.C. § 1322(b)(5), the debtor shall cure defaults with respect to the creditors indicated below. The trustee shall
          pay through this plan the allowed claims for arrearages at 100%. Unless otherwise ordered by the court, the amount of default to
          be cured under this provision shall be the amount of the allowed claim filed by the creditor. The amount of arrearage listed herein
          is an estimate, and in no way shall this estimate limit what the trustee shall distribute to said creditor under this plan to cure the
          default.


                                                                             Page 2 of4

                Case 19-31063              Doc 7       Filed 04/19/19                Entered 04/19/19 14:14:54               Desc Main
                                                          Document                   Page 2 of 4
ALMB 3 (Rev 12/17)




                                                                                                         Amount of          Interest
                                   Creditor                            Collateral Description                                          Monthly Payment
                                                                                                         Arage               Rate

   a                                                                                                 $



     9. DIRECT PAYMENTS
         The following secured creditors or holders of long-term debt will be paid directly by the debtor to the creditor. The debtor shall make
         all 11 U.S.C. § 1326 pre-confirmation adequate protection payments directly to the following creditors pursuant to the terms of the
         contract with the creditor. The debtor shall continue to make all payments to the creditor directly pursuant to the terms of the
         contract following the confirmation of the debtors plan.

                                                                                                 Value of          Date Payment to         Direct Payment
                        Creditor                   Collateral Description       Amount of Debt
                                                                                                 Collateral            Resume                  Amount


            Dept of ED/Navient                  Student Loan                     $35,363.00      $35,363.00    DEFERRED                $




     10. LONG-TERMDEBTS MAINTAINED THROUGH PLAN
           The debtor proposes that the trustee maintain the following long-term debts through the plan. Prior to confirmation of this plan, the
           trustee shall make adequate protection payments to all of the following long term creditors indicated below. The trustee shall
           commence making such payments to creditors holding allowed secured claims consistent with the trustee's distribution process
           and only after the timely filing of proofs of claim by such creditors. The trustee shall receive the percentage fee fixed under 28
           U.S.C. § 586(e) on all payments. Upon confirmation of this plan, said long term creditors will receive payments as set out below
           along with the payment of the debtors attorney's fees. Unless otherwise ordered by the court, the amounts listed on a proof of
           claim filed before the filing deadline under Rule 3002(c), Federal Rules of Bankruptcy Procedure, or any notice of payment
           change filed under Rule 3002.1(b), Federal Rules of Bankruptcy Procedure, control over any contrary amounts listed below as to
           the current installment payment. In the absence of a contrary claim timely filed, the amounts stated below are controlling.


                                                                                                   Amount     Of
                             Creditor                            Collateral Description                                Collateral Value Monthly Payment
                                                                                                     Debt



    M_
      11. DOMESTIC SUPPORT OBLIGATIONS


          F
          V
               None.


      12. PRIORITY CLAIMS (Excluding Domestic Support Obligations)
           The debtor will pay all priority claims including the following pursuant to 11 U.S.C. § 507 unless a claimant expressly agrees
           otherwise. See 11 U.S.C. § 1322(b)(10).

                                    •                                                               Interest Rate        Scheduled
                                 Claimant                                Type of Priority                                                  Monthly Payment
                                                                                                    (if applicable)       Amount


    a       IRS                                                Taxes                                'LO()          %   $611.00             $12.00



      13. EXECUTORY CONTRACTS AND UNEXPIRED LEASES
           Executory contracts and unexpired leases receive the following designated treatment. For all executory contracts and unexpired
           leases being assumed by the debtor pursuant to this plan, the debtor shall make all pre-confirmation 11 U.S.C. § 1326 adequate
           protection payments directly to the lessors pursuant to the terms of the contracts. For all contracts assumed, following the
           confirmation of the debtor's plan the debtor shall continue to make all payments directly to the creditors pursuant to the terms of
           the contracts. Upon confirmation, the automatic stay (including the co-debtor stay) is lifted as to rejected contracts or leases. Any
           claim submitted by such creditor will receive no distribution under this plan until an amended proof of claim reflecting any
           deficiency balance remaining following rejection, if applicable, is filed by such creditor.



                                                                            Page 3 of 4

                  Case 19-31063               Doc 7     Filed 04/19/19                Entered 04/19/19 14:14:54                  Desc Main
                                                           Document                   Page 3 of 4
ALMB 3 (Rev 12/17)




                               Creditor                           Collateral Description                        Reject            Assume




     14. SPECIALLY CLASSIFIED UNSECURED CLAIMS
         The following claims shall be paid as specially classified unsecured claims and shall receive the following designated treatment:

                                                                                                  of Debt to be
                                Creditor                        Amount of                                       Interest Rate   Monthly Payment
                                                                                                    Classified




     15. UNSECURED CLAIMS
               Percentage Plan: Allowed non-priority unsecured claims shall be paid through the distribution of the debtors chapter 13
                plan at a rate of 100.00   %

         If the selected plans dividend to unsecured creditors is less than 100%, the debtor proposes to pay to the trustee all projected
         disposable income for the applicable commitment period for the benefit of unsecured creditors as required by
         ii U.S.C. § 1325(b).

    16. OTHER PLAN PROVISIONS
         (a) Lien Retention: Allowed secured claim holders shall retain liens until the liens are released or upon completion of all payments
         under this plan unless specified in paragraph 6.

         (b) Vesting of Property of the Estate:

               Property of the estate shall remain property of the estate subsequent to confirmation of this plan.

              All property of the estate, whether it remains in the estate or revests with the debtor upon confirmation of the plan, shall
              remain in the debtor's possession and control. Subject to the requirements of 11 U.S.C. § 363, the debtor shall have use of
              property of the estate.

         (c) Direct Payments by Debtor: Secured creditors and lessors to be paid directly by the debtor may continue to mail to the debtor
         the customary monthly notices or coupons notwithstanding the automatic stay.


     17. NONSTANDARD PROVISIONS

                None.

     18. SIGNATURES OF DEBTOR AND DEBTORS ATTORNEY
          If the debtor does not have an attorney, the debtor must sign below. If he or she does have an attorney, the debtor's signature is
          optional. The debtors attorney, if any, must sign below.

                               1r&'
         /s/NiRisha Lashunda Gamble
         Signature of Debtor                                                        Signature of Joint Debtor

         Executed on       4/19/2019                                                Executed on




         s/sGary A.C. Backus                                                        Executed on       4/19/2019
         Signature of Attorney for Debtor(s)



      By filing this document, the debtor and his or her attorney (if applicable) certify that the wording and order of the provisions in
      this chapter 13 plan are identical to those contained in ALMB Local Form 3, other than any nonstandard provisions included in
      paragraph 17.

                                                                      Page 4 of 4

               Case 19-31063               Doc 7     Filed 04/19/19             Entered 04/19/19 14:14:54                   Desc Main
                                                        Document                Page 4 of 4
